STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                        NO.        2021    KW   1523

VERSUS


LAWRENCE        CHAPMAN                                                         FEBRUARY           14,   2022




In   Re:          Lawrence        Chapman,      applying          for    supervisory writs,                19th
                  Judicial        District       Court,       Parish       of        East    Baton       Rouge,
                  No.     02- 97- 0648.




BEFORE:           MCCLENDON,          WELCH    AND   THERIOT,       JJ.


        WRIT      DENIED         ON    THE     SHOWING      MADE.        Relator        has        failed       to

carry       his         burden        of
                                            proving        that     he    was         convicted          by      a

nonunanimous jury verdict.                     See   La.    Code    Crim.       P.    art.     930. 2.


                                                     PMC
                                                     JEW
                                                     MRT




COURT      OF APPEAL,          FIRST       CIRCUIT




                Rd
        DEPUTY CLERK OF COURT
                FOR      THE   COURT